DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-19 are pending.  Claim 8 has been amended.   Claim 20 has been cancelled.

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.

Regarding claim 1:
Applicant argues on page 10 that:
“The cited references do not disclose or teach the limitation: "determining that the charger is a preset charger if the charger supports the preset direct charging protocol and the OC Qualcomm protocol" recited in claim 1” 
on page 10-11 that:
“Nowhere does Hu disclose the above two criteria recited”, “the combination would have yielded nothing more than predictable results to one of ordinary skill in the art”, “The cited references do not disclose or teach the limitation: "determining that the charger is a high-voltage charger if the charger does , 
on page 12 that:
“The cited references do not disclose or teach the limitation: "detem1ining that the charger is an ordinary charger if the charger does not support the preset direct charging protocol and the Qualcomm OC protocol' recited in claim 1” and 
on page 13 that:
“Hu discloses different charging modes after the type of the external device has been determined as a host or a normal power source adaptor, but not how to determine the type of the external device”.

Examiner respectfully disagrees.  In response to Applicant's argument that there is no suggestion to combine the references, the Examiner recognizes that references cannot be arbitrarily combined and that there must be some reason why one skilled in the art would be motivated to make the proposed combination of primary and secondary references. In re Nomiya, 184 USPQ 607 (CCPA 1975). However, there is no requirement that a motivation to make the modification be expressly articulated. The test for combining references is what the combination of disclosures taken as a whole would suggest to one of ordinary skill in the art. In re McLaughlin, 170 USPQ 209 (CCPA 1971). references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosures. In re Bozek, 163 USPQ 595 (CC PA) 1969. In this case determining a charger is to determine a charger protocol known i.e. preset charger protocol.  to support direct charging is noted to support fast charging.  Qualcomm QC protocol is a Qualcomm specification so if QC specification and fast charging is present that is considered a preset charger.  As long as the device and the charger communicate and transfer 
Therefore Hu (US 2017/0040813) in view of Chen (US 2016/0064977), Rana (US 2016/0241016) and Sporck (US 2017/0085098) teaches the limitations of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 4, 15-19 rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 2017/0040813 in view of Chen et al. US 2016/0064977, Rana et al. US 2016/0241016 and Sporck et al. US 2017/0085098.

Regarding claim 1 and 14, Hu teaches:
(Fig 1 mobile terminal)
comprising:
a processor, (Fig 1 Microprocessor)
a communication control chip, (Fig 1 wireless communication module)
a direct charging control switch, (Fig 1 Direct charging switch)
one or more charging chips, (Fig 1 Power source managing chip)
a physical charging interface (Fig 1 Ji; Par 0022 “USB interface Ji”)
and 
a battery, (Fig 1 battery)
wherein the processor is electrically coupled with the communication control chip, the direct charging control switch, and the one or more charging chips; (microprocessor coupled to U1, Direct charging switch and the Power source managing chip, see Fig 1)
the direct charging control switch and the one or more charging chips are all electrically coupled with the physical charging interface; (Direct charging switch and the Power source managing chip are coupled to the interface Ji see Fig 1)
the direct charging control switch and the one or more charging chips are all electrically coupled with the battery; (Direct charging switch and Power source managing chip coupled to battery Fig 1)
and 
the processor is configured to determine a type of a charger coupled with the physical charging interface through the communication control chip, (Par 0049 “In order to determine the particular type of the inserted power source device, the microprocessor starts the wireless communication module U1 to search for devices which can communicate wirelessly therewith, and if the found devices include the external device connected with the USB interface Ji of the mobile terminal, then the microprocessor determines that the external device is the power source adaptor for charging directly; otherwise, the microprocessor determines that the inserted device is the normal power source adaptor.”)
and 
set the direct charging control switch into an ON state or an OFF state based on the type of the charger, (switch on Par 0068 “the direct charging switch to be closed to short the power source managing chip so that the power source managing chip stops operating”; switch off Par 0067 “the microprocessor controls the direct charging switch to be kept in the default Off state”;  Par 0049 “, then the microprocessor determines that the external device is the power source adaptor for charging directly; otherwise, the microprocessor determines that the inserted device is the normal power source adaptor.”)
wherein the processor determines the type of the charger by: 
detecting whether the charger supports a preset direct charging protocol through the communication control chip; (Par 0008 “to control charging voltage output by the power source adaptor for charging directly to charge the battery directly, and to determine the value of the charging voltage output by the power source adaptor for charging directly according to the current voltage of the battery, and the microprocessor is further configured to output a switch control signal; and the direct charging switch is configured to control the mobile terminal to be switched between a charging mode in which the battery is charged through the power source managing chip, and a charging mode in which the battery is charged through the direct charging switch, in response to the switch control signal output by the microprocessor.”)
detecting whether the charger supports the QC protocol through the one or more charging chips; (Par 0063 “If the inserted external device is detected as the power source adaptor for charging directly, then the mobile terminal operates in a subsequent rapid charging mode”)
determining that the charger is a preset charger if the charger supports the preset direct charging protocol and the QC protocol; (detecting adaptor for charging directly is noted as preset charger. Par 0063 “If the inserted external device is detected as the power source adaptor for charging directly, then the mobile terminal operates in a subsequent rapid charging mode”)
and 
determining that the charger is an ordinary charger if the charger does not support the preset direct charging protocol and the Qualcomm QC protocol. (Par 0061 “if the inserted external device is detected as the host or the normal power source adaptor, then the battery is charged by the power source managing chip in the standard SDP charging mode (if the inserted external device is the host) or the standard DCP charging mode (if the inserted external device is the normal power source adaptor).”)
Hu does not explicitly teach:
the communication control chip coupled with the physical charging interface.
Chen teaches:
the communication control chip coupled with the physical charging interface.
 (Fig 5 #BC 1.2 to D+ and D- of USB; Par 0054 “When a standard USB charger is detected by the BC1.2 module being coupled with the mobile terminal”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the communication control chip taught by Hu to have communication control chip coupled to interface taught by Chen for the purpose of communication and since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Even though Hu teaches:
QC protocol as noted above. 
Hu does not explicitly teach:
the Qualcomm QC protocol.
Rana teaches:
the Qualcomm QC protocol (Par 0026 “the secondary side protocol IC 502 may allow for charging of the battery of the mobile device 511 in accordance with a fast charge protocol, such as that of the Qualcomm Quick Charge 2.0.TM. technology or some other fast charge protocol. The secondary side protocol IC 502 may communicate with the mobile device 511 by way of the DP and DN pins of the USB connector”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify QC protocol taught by Hu to have  taught by Rana for the purpose of allowing mobile devices (e.g., smartphones and tablets) to be charged up to 75% faster. (Refer to Par 0005)
Hu does not explicitly teach:
determining that the charger is a high-voltage charger.
Sporck teaches:
determining that the charger is a high-voltage charger. (Par 0031 “a high voltage dedicated charge port (HVDCP) detection circuit 522”).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify determining the charger taught by Hu to have determining that the charger is a high-voltage charger taught by Sporck for the purpose of detecting a high voltage charger type. (Refer to par 0031)
Even though the combined teaching of Hu in view of Chen, Rana and Sporck teaches:
if the charger does not support the preset direct charging protocol, supports the Qualcomm QC protocol and determining that the charger is a high-voltage charger as noted above. 
Hu does not explicitly teach:
determining that the charger is a high-voltage charger if the charger does not support the preset direct charging protocol but supports the Qualcomm QC protocol.
However it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify if the charger supports the preset direct charging protocol, the Qualcomm QC protocol, determining that the charger is a high-voltage Hu in view of Chen, Rana and Sporck  to know if either protocol considered is or is not supported since it can determine support of all and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 3, Hu does not teach:
wherein the communication control chip comprises: 
a logic control chip and 
a transmission chip, and 
the transmission chip supports a preset transmission protocol;
the logic control chip is electrically coupled with the physical charging interface and the transmission chip; and 
the transmission chip is electrically coupled with the logic control chip and the processor.  
Sporck teaches:
wherein the communication control chip (Fig 5 #515 PMIC) comprises: 
a logic control chip (Fig 5 #530 Digital Logic) and 
a transmission chip (Fig 5 #523 and 522 par, and 
the transmission chip supports a preset transmission protocol (par 0020 “USB ports may also support producing different voltages in response to control signals received from an electronic device, including USB ports supporting USB Power Delivery over USB type-C cables” wherein USB power delivery is a preset transmission protocol);
the logic control chip is electrically coupled with the physical charging interface and the transmission chip (Fig 5 #530 electrically coupled to D+ and D- of physical charging interface via coupled #523 and #522; par 0042 “HVDCP includes an APSD interface 811 to produce a control signal Vadp change, which causes APSD control circuit 802 to generate control signals to negotiate a change in the external power source voltage”, wherein control signals travel on D lines of interface); and 
the transmission chip is electrically coupled with the logic control chip and the processor (par 0034 “the methods and techniques described herein using an algorithm operating on a processor in communication with herein described circuit components” wherein a processor is transmitting instructions to transmission chip).  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify communication control chip and processor taught by Hu to have logic control and transmission chip taught by Sporck for the purpose of optimizing power dissipation during battery charging and have quick charging capability. (Refer to par 0003 and 0024)
 Regarding claim 4, Hu does not explicitly teach:
wherein the preset transmission protocol is a Power Delivery (PD) protocol.
Sporck teaches:
wherein the preset transmission protocol is a Power Delivery (PD) protocol (par 0020 “USB ports may also support producing different voltages in response to control signals received from an electronic device, including USB ports supporting USB Power Delivery over USB type-C cables” wherein USB power delivery is a preset transmission protocol).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the physical charging interface taught by Hu to have protocol taught by Sporck for the purpose of optimizing power dissipation during battery charging and have quick charging capability. (Refer to par 0003 and 0024)

  Regarding claim 15, Hu teaches:
detecting whether the charger supports a preset direct charging protocol or not through the communication control chip, (Par 0008 “to control charging voltage output by the power source adaptor for charging directly to charge the battery directly, and to determine the value of the charging voltage output by the power source adaptor for charging directly according to the current voltage of the battery, and the microprocessor is further configured to output a switch control signal; and the direct charging switch is configured to control the mobile terminal to be switched between a charging mode in which the battery is charged through the power source managing chip, and a charging mode in which the battery is charged through the direct charging switch, in response to the switch control signal output by the microprocessor.”) and
Hu does not explicitly teach:
detecting whether the charger supports a high voltage-charging protocol or not through the one or more charging chips.
Sporck teaches:
 (par 0020 “Quick Charge 2.0™ from Qualcomm® which may configure an AC wall adapter to produce output voltages of 5 volts, 9 volts, 1 2 volts, and 20 volts” and Par 0031 “a high voltage dedicated charge port (HVDCP) detection circuit 522”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify detecting taught by Hu to have detecting whether the charger supports a high voltage-charging protocol or not taught by Sporck for the purpose of detecting a high voltage charger type. (Refer to par 0031)
Even though Hu teaches:
determining. hat the charger is the preset charger if the charger supports the preset direct charging protocol as noted above and Sporck teaches determining the charger supports the high voltage-charging protocol as noted above.
the combined teachings of Hu and Sporck do not explicitly teach:
determining, by the processor, that the charger is the preset charger if the charger supports the preset direct charging protocol and the charger supports the high voltage-charging protocol. 
However if the type of charging is detected, the detection of the type of charging is noted as to be from a preset charger.  The combined reference of Hu and Sporck teach detecting direct and high voltage charging. 
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify determining preset charger taught by the combined teachings of Hu and Sporck to have determine if supports the preset direct charging KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

  Regarding claim 16, Hu teaches:
detecting, by the processor, whether a voltage of a battery reaches an ith threshold value or not in an ith detection through the one or more charging chips, i being a positive integer; (Par 0036 “During charging, if the controller detects normal charging current, then the controller will output the valid enable signal to control the boosting circuit to be enabled into operation to boost the DC power source output by the transformer unit to the switch voltage higher than the volt value of the charging voltage,”)
generating, by the processor, a charging control instruction according to the voltage of the battery when the voltage of the battery reaches the ith threshold value; sending, by the processor, the charging control instruction to the charger through the communication control chip, (Par 0059 “to send a handshake instruction, e.g., a communication instruction C, to the power source adaptor”)
the charging control instruction being configured to control the charger to reduce a charging current (Par 0062 “the power source managing chip enters a constant-voltage charging phase in which constant voltage is output to charge the battery, and at this time the charging current is gradually decreased”); and  
executing the step of detecting, by the processor, whether the voltage of the battery reaches an (i+1)th threshold value or not in an (i+1)th detection through the one or more charging h threshold value being smaller than or equal to the (i+1)th threshold value.  (Par 0065 “the direct charging thresholds (a lower voltage threshold S1 and an upper voltage threshold S2) can be determined particularly dependent upon the real condition of the battery to preferably agree with the voltage range of the battery corresponding to the constant-current charging phase in the normal DCP charging mode. For example, the lower voltage threshold S1 and the upper voltage threshold S2 of the 4.2V chargeable battery above can be set to S1=3.5V and S2=4.1V”)


Regarding claim 17, Hu teaches:
detecting, by the processor, whether the charging current of the charger is lower than a current threshold value or not through the one or more charging chips (Par 0071 “the power source adaptor for charging directly sends information E to the mobile terminal, monitors in real time the actual charging current I.sub.chg output by the AC-DC unit, through the current monitoring chip, and if |I.sub.chg-I.sub.targ|>I.sub.e (I.sub.e represents a controllable range of the difference between the actual charging current value of the power source adaptor for charging directly and the target charging current value, and can be preferably set to I.sub.e=500 mA in this embodiment), or I.sub.chg>I.sub.max,”) ; and 
when the charging current is lower than the current threshold value (Par 0071 “transistors Q1 to be switched off to thereby block the charging power source output by the AC-DC unit from being transmitted to the mobile terminal. If |I.sub.chg-I.sub.targ|.ltoreq.I.sub.e and I.sub.chg.ltoreq.I.sub.max, then the power source adaptor for charging directly ends this adjusting process, and charges directly at large current the battery in the mobile terminal using the adjusted charging voltage, where the charging current here can rise beyond 3500 mA,”),
setting, by the processor, the direct charging control switch to the OFF state, and performing charging through the one or more charging chips according to the second charging mode.  (par 0065 “If the cell voltage V.sub.bat.sub._.sub.real of the battery is V.sub.bat.sub._.sub.real<3.5V or V.sub.bat.sub._.sub.real>4.1V, then the microprocessor controls the direct charging switch to be kept in the default Off state,”)


  Regarding claim 18, Hu teaches:
detecting whether the charger supports the preset direct charging protocol through the communication control chip or not, (detecting adaptor for charging directly is noted as preset charger. Par 0063 “If the inserted external device is detected as the power source adaptor for charging directly, then the mobile terminal operates in a subsequent rapid charging mode”)
determining, by the processor, that the charger is an ordinary charger if the charger does not support the preset direct charging protocol; (Par 0061 “if the inserted external device is detected as the host or the normal power source adaptor, then the battery is charged by the power source managing chip in the standard SDP charging mode (if the inserted external device is the host) or the standard DCP charging mode (if the inserted external device is the normal power source adaptor).”)
Hu does not explicitly teach:

Sporck teaches:
detecting whether the charger supports the high voltage- charging protocol or not ((Par 0031 “a high voltage dedicated charge port (HVDCP) detection circuit 522”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify through the one or more charging chips taught by Hu to have detecting whether the charger supports the high voltage- charging protocol or not taught by Sporck for the purpose of detecting a high voltage charger type. (Refer to par 0031)
Even though in the combined teachings of Hu in view of Sporck, Sporck teaches determining, by the processor, that the charger is a high-voltage charger as noted above and Hu teaches determining if the charger does not support the preset direct charging protocol and determining, by the processor, that the charger is an ordinary charger if the charger does not support the preset direct charging protocol as also noted above
the combined teachings of Hu in view of Sporck do not explicitly teach:
determining, by the processor, that the charger is a high-voltage charger if the charger does not support the preset direct charging protocol but supports the high voltage-charging protocol;
determining, by the processor, that the charger is an ordinary charger if the charger does not support the preset direct charging protocol and the high voltage-charging protocol.
Hu in view of Sporck determine if or if not a high voltage charger, if or if not an ordinary charger and if or if not a preset direct charging. 
it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify determining taught by the combined teachings of Hu in view of Sporck to have charger if the charger does not support the preset direct charging protocol but supports the high voltage-charging protocol , that the charger is an ordinary charger if the charger does not support the preset direct charging protocol and the high voltage-charging protocol by a process of detection taught and since it has been held to be within the general skill of a worker in the art to combine prior art elements according to known methods to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Regarding claim 19, Hu teaches:
establishing, by the processor, a communication connection with the charger through the communication control chip when the charger is coupled to the physical charging interface.  (Par 0008 “the microprocessor is configured, upon detecting an external device being plugged into the USB interface, to start the wireless communication module to search for devices which can communicate wirelessly therewith, if the devices include the external device connected with the USB interface,”)

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 2017/0040813 in view of Chen et al. US 2016/0064977, Rana et al. US 2016/0241016 and  as applied to claim 1  above, and further in view of Kim US 2014/0009120.

Regarding claim 2, Hu does not explicitly teach:
wherein the one or more charging chips comprises at least two charging chips coupled in parallel with each other.  
Kim teaches:
wherein the one or more charging chips comprises at least two charging chips coupled in parallel with each other (Fig 2A #207 and 209).  
However it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify charging chips taught by Hu to have the one or more charging chips comprises at least two charging chips coupled in parallel with each other since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).

Claim 5 and 6 rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 2017/0040813 in view of Chen et al. US 2016/0064977, Rana et al. US 2016/0241016 and Sporck et al. US 2017/0085098 as applied to claim 1  above, and further in view of Sporck et al. US 2017/0269141.

Regarding claim 5, Hu teaches:
(Fig 1 Ji with GND and VBUS);
the direct charging control switch is electrically coupled with the VBUS pins. (Fig 1 charging switch connected to VBUS); and 
the GND pin in the interface is grounded. (Fig 1 GND connected to ground)
Hu does not explicitly teach:
wherein the physical charging interface is a Universal Serial Bus TYPE-C (USB TYPE-C) interface;
the USB TYPE-C interface comprises: a Ground (GND) pin, Voltage Bus (VBUS) pins and a Configuration Channel (CC) pin; 
the communication control chip is electrically coupled with the VBUS pins or the CC pin in the USB TYPE-C interface.
Sporck (9141) teaches:
wherein the physical charging interface is a Universal Serial Bus TYPE-C (USB TYPE-C) interface (Fig 3);
the USB TYPE-C interface comprises: 
a Ground (GND) pin, Voltage Bus (VBUS) pins and a Configuration Channel (CC) pin; (Fig 4 #408, 418, 412)
the communication control chip is electrically coupled with the VBUS pins or the CC pin in the USB TYPE-C interface (Fig 10 1012, 1008 Par 0050 “the resistance associated with the CCl terminal 410 and/or CC2 terminal 412 may be measured. The control circuit and/or monitor 204 may generate one or more control signals 206”) 
Hu to have USB TYPE-C taught by Sporck (9141) for the purpose of being bidirectional and large power transfer. (Refer to Par 0041)

  Regarding claim 6, Hu does not explicitly teach:
wherein a number of the VBUS pins is at least two; and the at least two VBUS pins are electrically coupled together.  
Sporck (9141) teaches:
wherein a number of the VBUS pins is at least two; and the at least two VBUS pins are electrically coupled together.   (Fig 4 #418a-d)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Vbus pin taught by Hu to have a number of the VBUS pins is at least two taught by Sporck (9141) for the purpose of being bidirectional and large power transfer. (Refer to Par 0041)

Claim 7 rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 2017/0040813 in view of Chen et al. US 2016/0064977, Rana et al. US 2016/0241016 and Sporck et al. US 2017/0085098 as applied to claim 1  above, and further in view of Dunstan US 2016/0378971.

  Regarding claim 7, Hu does not explicitly teach:

Dunstan teaches:
wherein the communication control chip (Fig 2 #210) also comprises an encryption chip (Par 0045 “By encrypting authentication in a first domain”); and the encryption chip is electrically coupled with the transmission chip (Par 0030 “the multi-protocol connection includes a first and second transmit and receive signal lines.” and Par 0042 “to facilitate the secure electronic transfer of information, such as certificates authenticating the host and peripheral device.”). (encryption in authentication module and multi-protocol device has a transmission chip. Fig 2 #210 and Fig 508; Par 0056 “500 that stores code for authentication of a multi-protocol device”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the communication control chip taught by Hu to have an encryption chip taught by Dunstan for the purpose of authentication of devices. (Refer to Par 0001)

Claim 8 rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 2017/0040813 in view of Bowles et al. US 2007/0032098 and Rana et al. US 2016/0241016.

Regarding claim 8, Hu teaches:
a rectification control chip, (Fig 2 AC-DC unit)
a communication control chip (Fig 2 U2 wireless communication module) and 
(Fig 2 Jo)
wherein the communication control chip and the rectification control chip are both electrically coupled with the physical charging interface; (Fig 2: U2 and AC-DC unit are both electrically coupled to jo via controlling unit)
the communication control chip is electrically coupled with the rectification control chip; (Fig 2: U2 electrically coupled to AC-DC unit via controlling unit)
Even though Hu teaches:
the communication control chip is configured to receive charging control instruction sent by an electronic equipment coupled with the physical charging interface when it is determined that the charger is a preset charger and the rectification control chip is configured to control a charging current of the charger according to the charging control instruction. (receives instructions upon a successful handshake from handshake it is authenticated as a known charger noted as a preset charger. Par 0024 “The controller has the UART interfaces TX1 and RX1 thereof connected with the wireless communication module U2 for wireless communication with the microprocessor in the mobile terminal to exchange a handshake instruction, and receives control information sent by the mobile terminal, upon the successful handshake to adjust dynamically the volt value of the charging voltage output by the AC-DC unit based on the varying voltage of the battery in the mobile terminal to thereby charge directly the battery built in the mobile terminal at large current.” and par 0055 “operation of matching the mobile terminal with the power source adaptor for charging directly can be considered as authentication between these two devices.”)
wherein the preset charger is a charger that supports a preset direct charging protocol and the QC protocol (detecting adaptor for charging directly is noted as preset charger and a QC protocol is a quick charge/rapid charging protocol of the charger determined. Par 0063 “If the inserted external device is detected as the power source adaptor for charging directly, then the mobile terminal operates in a subsequent rapid charging mode”).  
Hu does not explicitly teach:
encrypted charging control instruction and decrypt the encrypted charging control instruction.
Bowles teaches:
encrypted charging control instruction and decrypt the encrypted charging control instruction (Fig 4 #408; Par 0054 “encryption block 408 may store intermediate values in flash memory 406 when encrypting or decrypting data. USB controller 404 may use flash memory 406 as a buffer to regulate the flow of data passed to or from a connector or Medium Access Controller 401.” and par 0015 “a computer network wherein program instructions are sent over optical or communication links”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify charging control instructions taught by Hu to be encrypted and decrypted taught by Bowles for the purpose of securing data and since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Even though Hu teaches:
 
Hu does not explicitly teach:
the Qualcomm QC protocol.
Rana teaches:
the Qualcomm QC protocol (Par 0026 “the secondary side protocol IC 502 may allow for charging of the battery of the mobile device 511 in accordance with a fast charge protocol, such as that of the Qualcomm Quick Charge 2.0.TM. technology or some other fast charge protocol. The secondary side protocol IC 502 may communicate with the mobile device 511 by way of the DP and DN pins of the USB connector”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify QC protocol taught by Hu to have the Qualcomm QC protocol taught by Rana for the purpose of allowing mobile devices (e.g., smartphones and tablets) to be charged up to 75% faster. (Refer to Par 0005)

Claim 9 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 2017/0040813 in view of Bowles et al. US 2007/0032098 as applied to claim 8  above, and further in view of Sporck et al. US 2017/0085098.

  Regarding claim 9, Hu does not teach:
wherein the communication control chip comprises: 
a logic control chip and 
a transmission chip, and 

the logic control chip is electrically coupled with the physical charging interface and the transmission chip; and 
the transmission chip is electrically coupled with the logic control chip and the processor.  
Sporck teaches:
wherein the communication control chip (Fig 5 #515 PMIC) comprises: 
a logic control chip (Fig 5 #530 Digital Logic) and 
a transmission chip (Fig 5 #523 and 522 par, and 
the transmission chip supports a preset transmission protocol (par 0020 “USB ports may also support producing different voltages in response to control signals received from an electronic device, including USB ports supporting USB Power Delivery over USB type-C cables” wherein USB power delivery is a preset transmission protocol);
the logic control chip is electrically coupled with the physical charging interface and the transmission chip (Fig 5 #530 electrically coupled to D+ and D- of physical charging interface via coupled #523 and #522; par 0042 “HVDCP includes an APSD interface 811 to produce a control signal Vadp change, which causes APSD control circuit 802 to generate control signals to negotiate a change in the external power source voltage”, wherein control signals travel on D lines of interface); and 
the transmission chip is electrically coupled with the logic control chip and the processor (par 0034 “the methods and techniques described herein using an algorithm operating on a processor in communication with herein described circuit components” wherein a processor is transmitting instructions to transmission chip).  
Hu to have logic control and transmission chip taught by Sporck for the purpose of optimizing power dissipation during battery charging and have quick charging capability. (Refer to par 0003 and 0024)

  Regarding claim 10, Hu does not explicitly teach:
wherein the preset transmission protocol is a Power Delivery (PD) protocol.
Sporck teaches:
wherein the preset transmission protocol is a Power Delivery (PD) protocol (par 0020 “USB ports may also support producing different voltages in response to control signals received from an electronic device, including USB ports supporting USB Power Delivery over USB type-C cables” wherein USB power delivery is a preset transmission protocol).
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the physical charging interface taught by Hu to have protocol taught by Sporck for the purpose of optimizing power dissipation during battery charging and have quick charging capability. (Refer to par 0003 and 0024)

Claim 11 and 12 rejected under 35 U.S.C. 103 as being unpatentable Hu et al. US 2017/0040813 in view of Bowles et al. US 2007/0032098 and Sporck et al. US 2017/0085098 as applied to claim 8  above, and further in view of Sporck et al. US 2017/0269141.

Regarding claim 11, Hu teaches:
wherein the physical charging interface comprises: a Ground (GND) pin, Voltage Bus (VBUS) pins. (Fig 1 Ji with GND and VBUS);
the direct charging control switch is electrically coupled with the VBUS pins. (Fig 1 charging switch connected to VBUS); and 
the GND pin in the interface is grounded. (Fig 1 GND connected to ground)
Hu does not explicitly teach:
wherein the physical charging interface is a Universal Serial Bus TYPE-C (USB TYPE-C) interface;
the USB TYPE-C interface comprises: a Ground (GND) pin, Voltage Bus (VBUS) pins and a Configuration Channel (CC) pin; 
the communication control chip is electrically coupled with the VBUS pins or the CC pin in the USB TYPE-C interface.
Sporck (9141) teaches:
wherein the physical charging interface is a Universal Serial Bus TYPE-C (USB TYPE-C) interface (Fig 3);
the USB TYPE-C interface comprises: 
a Ground (GND) pin, Voltage Bus (VBUS) pins and a Configuration Channel (CC) pin; (Fig 4 #408, 418, 412)
the communication control chip is electrically coupled with the VBUS pins or the CC pin in the USB TYPE-C interface (Fig 10 1012, 1008 Par 0050 “the resistance associated with the CCl terminal 410 and/or CC2 terminal 412 may be measured. The control circuit and/or monitor 204 may generate one or more control signals 206”) 
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify interface taught by Hu to have USB TYPE-C taught by Sporck (9141) for the purpose of being bidirectional and large power transfer. (Refer to Par 0041)

  Regarding claim 12, Hu does not explicitly teach:
wherein a number of the VBUS pins is at least two; and the at least two VBUS pins are electrically coupled together.  
Sporck (9141) teaches:
wherein a number of the VBUS pins is at least two; and the at least two VBUS pins are electrically coupled together.   (Fig 4 #418a-d)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Vbus pin taught by Hu to have a number of the VBUS pins is at least two taught by Sporck (9141) for the purpose of being bidirectional and large power transfer. (Refer to Par 0041)

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. US 2017/0040813 in view of Bowles et al. US 2007/0032098 and Sporck et al. US 2017/0085098  as applied to claim 9  above, and further in view of Dunstan US 2016/0378971.

  Regarding claim 13, Hu does not explicitly teach:
wherein the communication control chip also comprises an encryption chip; and the encryption chip is electrically coupled with the transmission chip.
Dunstan teaches:
wherein the communication control chip (Fig 2 #210) also comprises an encryption chip (Par 0045 “By encrypting authentication in a first domain”); and the encryption chip is electrically coupled with the transmission chip (Par 0030 “the multi-protocol connection includes a first and second transmit and receive signal lines.” and Par 0042 “to facilitate the secure electronic transfer of information, such as certificates authenticating the host and peripheral device.”). (encryption in authentication module and multi-protocol device has a transmission chip. Fig 2 #210 and Fig 508; Par 0056 “500 that stores code for authentication of a multi-protocol device”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify the communication control chip taught by Hu to have an encryption chip taught by Dunstan for the purpose of authentication of devices. (Refer to Par 0001)




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jung et al. US 2016/0064959, Von Novak III et al. US 2018/0026462 (determining charger type).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859